265 F.2d 927
INTERNATIONAL ASSOCIATION OF MACHINISTS LODGE NO. 912,affiliated with District No. 34 of theInternational Association of Machinists, Appellant,v.GENERAL ELECTRIC COMPANY, Appellee.
No. 13717.
United States Court of Appeals Sixth Circuit.
April 9, 1959.

Walter F. Smith, and Richard C. Curry, Cincinnati, Ohio, for appellant.
J. Mack Swigert, Taft, Stettinius & Hollister, Cincinnati, Ohio, for appellee.
Before MARTIN, Chief Judge, and MARIS and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed That the judgment of the district court, D.C., 164 F. Supp. 794, be and is hereby affirmed on the findings of fact and conclusions of law of Judge Druffel.